Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1, 3-25 and 29-32 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 12/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,116,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached on M-Th 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/J. SAN MARTIN/Primary Examiner, Art Unit 2837